Citation Nr: 1219240	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral ankle disability, and if so, whether the claim should be granted.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a RO hearing before an RO Decision Review Officer (DRO) in June 2009 and at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  Transcripts of both hearings are associated with the claims file. 

The issues of entitlement to service connection for bilateral ankle and low back disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a bilateral ankle disability was originally denied in an unappealed August 1994 rating decision.  

2.  Evidence received since the August 1994 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral ankle disability; such evidence is not cumulative or redundant of evidence already of record. 

3.  A bilateral knee disability was not present in service; arthritis of the bilateral knees was not manifested in the first post-service year; and a current bilateral knee disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  A bilateral knee disability was not incurred in or aggravated by active service, and service incurrence or aggravation of arthritis of the bilateral knees may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided all required VCAA notice in a September 2006 letter, prior to the May 2007 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations for his bilateral knee disability, most recently in December 2009.  

Accordingly, the Board will address the merits of the Veteran's claim.  
Legal Criteria: Claim to Reopen 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis: Claim to Reopen

The RO initially denied service connection for a bilateral ankle disability in August 1994.  The Veteran was notified of the denial by a letter dated that following month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in August 1994 was that the Veteran's did not have arthritis of the bilateral ankles, and it was not manifest in service or during the first post-service year.  

The evidence of record in August 1994 consisted of service treatment records (STRs) and VA outpatient treatment records dated in 1993 and 1994.  This evidence showed the Veteran's complaints of bilateral ankle pain for the past 8-10 years, with possible gout.  No pathology, including arthritis, of the bilateral ankles was diagnosed.  

Evidence received since the August 1994 rating decision includes, VA treatment records showing treatment for complaints of bilateral ankle pain with a diagnosis of degenerative joint disease of the bilateral ankles, March 2010 statements from a former employee and the Veteran's two daughters, and a June 2010 VA examination report.  One of the Veteran's daughters recalled that in the mid-1970s, the Veteran exhibited pain in his bilateral ankles.  She recalled a conversation between her mother and the Veteran, during which the Veteran indicated that his doctor told him his joint disabilities were related to his paratrooper duties in service.  

Evidence showing a current bilateral ankle disability and a link to his military service were elements of entitlement to service connection that the RO found were not met in August 1994.  First, the June 2010 VA examination shows a current diagnosis of degenerative joint disease of the bilateral ankles.  Also, the Board finds that the statement from the Veteran's daughter indicating an overheard conversation that a doctor had linked the Veteran's ankle disabilities to jumping out of airplanes during service is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of residuals of a bilateral ankle disability related to the Veteran's service.  Accordingly, this evidence, the credibility of which is only presumed for the purposes of reopening the claim, is sufficient to reopen the previously-denied claim for service connection for a bilateral ankle disability.  

Legal Criteria: Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis: Service Connection

The Veteran essentially contends that his 48 in-service parachute jumps caused him to have a current bilateral knee disability.  He related that he has experienced pain in the knees since discharge from service in 1965.  

A review of the STRs shows no complaints of or treatment related to any knee problems.  In August 1965, the Veteran underwent a separation examination, at which time, he did not report any disability of the bilateral knees, and his bilateral knees were found to be normal on clinical evaluation.  

The Veteran testified that sometime in 1967 or 1968 he sought private treatment for his bilateral knee disability.  He claims that Dr. S. opined that his bilateral knee problems were due to jumping out of planes during service, but he would not put it into writing.  There is no evidence, however, suggesting that the Veteran manifested arthritis of the bilateral knees within one year after his discharge from service.  

A review of the post-service medical evidence shows that the Veteran's had VA treatment in 1993 for bilateral foot problems-assessed as gout.  At that time, the Veteran did not report any problems/concerns with his bilateral knees.  The Veteran had private treatment in 1998, at which time he was noted to have degenerative joint disease with chronic back pain, and ankle pain that he reported he has had since military service.  At that time, he did not report any similar problems related to the knees.  

The Veteran first complained of post-service knee problems in 2003 following a an injury while roofing and motor vehicle accident (MVA).  In a September 2003 private treatment record, the Veteran sought treatment for right knee swelling that had just started a day after a roofing job.  Later that month, the Veteran was involved in a MVA during which his right knee was rammed against the dashboard.  The treatment record notes no history of any problems with his knee prior to the injury.  The treating personnel diagnosed contusion of the right knee with underlying degenerative arthrosis, and posttraumatic synovitis.  A January 2004 private treatment record notes that the Veteran has been active with his work, and he complained of recurrent pain and swelling in the right knee.  He had subsequent fluid removal and shots in his right knee.  

The Veteran also received treatment at the VA Medical Center.  A review of the treatment notes of record shows that the Veteran receives periodic treatment for his bilateral knee disabilities.  He underwent right knee replacement in 2008 and a subsequent left knee replacement and removal.  There is no VA Medical Center evidence of record indicating that the Veteran's bilateral knee disability was a result of his active service.  

In an October 2006 statement, the Veteran indicated that in 2000 his knees began to bother him.  In his March 2010 substantive appeal, the Veteran indicated that he began having musculoskeletal problems shortly after his discharge from the military.  

The Veteran was afforded a VA examination of the knees in June 2008, during which he was diagnosed as having degenerative joint disease of the bilateral knees, status-post total knee arthroplasty on the right.  The Veteran reported a right knee injury in 2003 following a MVA during which his right knee struck the dashboard. He also reported a left knee injury in 2004 or 2005 when he was working on a ladder putting up drywall and twisted his left knee.  The examiner opined that the Veteran's degenerative joint disease of the bilateral knees is less likely than not related to his 48 parachute jumps during service.  In so concluding, the examiner noted that the Veteran had no prior right knee complaints at the time of his 2003 MVA, he had not been seen medically for treatment of his knees prior to that time, his right knee problems have been progressive since 2003, during a 1993 VA treatment, the Veteran had not reported any knee problems/complaints, and his post-service employment as a building contractor caused an injury to the left knee.  

In December 2009, the Veteran was afforded another VA examination for his claimed bilateral knee disability.  The examiner indicated that the first documented symptoms of bilateral knee problems was in 2003, but the Veteran reported that he recalled "cracking and popping" of the knees from the mid-1970s to 2003.  He recalled this noise accompanying stooping and standing, but without symptoms such as pain.  The Veteran reported that his first job post-service was that of a welder for 2 years, and then later he joined the family business and became a general contractor.  The Veteran reported to the examiner that he only performed paperwork for the family business.  He was diagnosed as having degenerative arthritis of the bilateral knees, requiring bilateral total knee replacements.  The examiner provided a negative opinion as to whether the Veteran's bilateral knee disability was related to his 48 jumps as a paratrooper during his military service.  In so concluding, the examiner noted that there are no STRs showing any significant injury to either bilateral lower extremity-including his knees-during his military service.  Moreover, his separation physical and report of history did not who any history or findings of knee complaints.  The examiner noted that the Veteran never reported chronic knee pain since service, like he did with his bilateral ankles and low back in 1993.  In addition, the examiner pointed to two post-service injuries to the right knee in 2003.  The examiner opined that the Veteran's bilateral knee symptoms are not unexpected for a person that was active and worked in construction and he opined that the Veteran's would have likely had osteoarthritis of the bilateral knees whether he was in the military or not.  In reaching this conclusion, the examiner pointed to 40 years of no significant symptoms or treatments, no evidence showing any complaints of bilateral knee pain between 1965 and 2003, and no complaints during service of any knee problems.  

In March 2010, one of the Veteran's former employees and his daughter both indicated that they recalled the Veteran having bilateral knee pain in the mid-1970s.  The employee noted that the Veteran was unable to perform the work tasks, including climbing a ladder, carrying shingles, etc.  Both the former employee and the Veteran's daughter recalled the Veteran stating that his doctor told him that his bilateral knee disability was due paratrooper duties in service.  

As described more fully below, the Board finds that the Veteran is not entitled to service connection for his bilateral knee disability.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA, his hearing testimony, and his statements to various medical providers, as well as the statements of his former employee and daughters. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had bilateral knee pain since service.  His former employee and daughter are certainly competent to state that she remembers the Veteran complained of bilateral knee pain in the 1970s.  Nonetheless, there is no diagnosed disability of the bilateral knees that has been related to service by a medical professional.  The diagnosed disability of the bilateral knees has been affirmatively found to be unrelated to the in-service jumps as described by the Veteran.  The opinions in June 2008 and December 2009 are essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his in-service injury as a premise, yet explains why these in-service jumps did not lead to the current bilateral knee disability.  The Board finds these medical opinions to be competent probative evidence against the claim. 

While the Veteran, his daughter, and his former employee are competent to state that had pain in the bilateral knees in the mid-1970s, their lay statements are found to be not credible as to the existence of continuous bilateral knee symptomatology since service.  The record is completely devoid of treatment records prior to 2003 for any bilateral knee problems, and the history reported by the Veteran for clinical purposes does not support the proposition that the Veteran has had continuous bilateral knee symptoms since service.  Moreover, he has inconsistently reported when he first began experiencing bilateral knee problems.  He has reported the onset as being shortly after service, in the mid-1970s, and in the early-2000s.  Therefore, the Board concludes that the preponderance of the evidence establishes that there was no continuity of symptomatology from the time of alleged in-service injury or injuries to the initial of diagnosis many years later. 

The June 2008 and December 2009 opinions are afforded considerable weight in the determination that the Veteran's current bilateral knee disability is not related to his in-service paratrooper duties.  It was based on a full review of the Veteran's claims file.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, to include the lack of evidence of any treatment for a bilateral knee disability between separation from active service and years thereafter, with intercurrent injuries from 2003 to 2004, and when viewed in context, the physicians' opinions are accompanied by a sufficient explanation. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds these opinions to be highly credible and probative of the issue of nexus, or the lack thereof. 

While the Board has considered the other medical evidence of record, it finds it less probative as to the issue of the etiology of the current bilateral knee disability.  The relevant treatment notes do not include an actual opinion as to whether the in-service parachuting was the cause of the current bilateral knee disability.  Of note, in 2003, the Veteran reported the first knee problems as occurring in 2003 and 2004, and they were caused by a MVA, ladder injury, and wear and tear from years of participating in construction-related work.  During post-service treatment, the Veteran did not relate any in-service injury to his knees, nor did he report to treating personnel that he has had bilateral knee pain since service-as he now relates to the Board.  Further, the Veteran told treating personnel that he was active at work, participated in roofing projects, and worked on dry wall, but reported to VA that his job duties were behind the scenes and paperwork related.  This also diminishes the Veteran's credibility in his statements of the onset and continuity of symptomatology regarding his bilateral knee disability. 

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a bilateral knee disability are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a bilateral ankle disability is granted.

Service connection for a bilateral knee disability is denied.  


REMAND

In light of the reopening above and upon preliminary review of the evidence of record, the Board finds that the Veteran's service connection claims for bilateral ankle and low back disabilities should be remanded for further development.  

Bilateral Ankles

The Veteran has contended that he has experienced bilateral ankle problems since service.  He was afforded a VA examination of the ankles in June 2010 at which time he was diagnosed as having degenerative joint disease of the bilateral ankles.  The examiner, however, provided no opinion as to the cause or etiology of the Veteran's claimed bilateral ankle disability.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the June 2010 VA examination to be inadequate inasmuch as the examiner failed to provide a nexus opinion regarding the Veteran's bilateral ankle disability.  

Low Back

The Veteran contends that he has a low back disability related to parachute jumps in service.  Although, the Veteran's post-service treatment records are generally silent as to back-related complaints, the Veteran has asserted back pain since service, and March 2010 letters from the Veteran's daughter and former employee relate that he had exhibited back problems in the mid-1970s.  

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a low back disability.  There is evidence of a possible current disability, a possible nexus to military service, and the Veteran's own reports of continuity of symptomatology.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any bilateral ankle or low back disabilities present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to any bilateral ankle and low back disabilities present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disabilities are etiologically related to active service.  The examiner is asked to specifically comment on the Veteran's history of 48 parachute jumps during service.  

The rationale for each opinion expressed must be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity for response before the claims folder is returned to the Board for further appellate consideration. 
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


